Case 1:19-cv-02565-ADC Document 52-5 Filed 09/17/20 Page 1 of 8




                                                         EXHIBIT C
                                                      to Deft's Motion for
                                                      Summary Judgment
Case 1:19-cv-02565-ADC Document 52-5 Filed 09/17/20 Page 2 of 8
Case 1:19-cv-02565-ADC Document 52-5 Filed 09/17/20 Page 3 of 8
Case 1:19-cv-02565-ADC Document 52-5 Filed 09/17/20 Page 4 of 8
Case 1:19-cv-02565-ADC Document 52-5 Filed 09/17/20 Page 5 of 8
Case 1:19-cv-02565-ADC Document 52-5 Filed 09/17/20 Page 6 of 8
          Case 1:19-cv-02565-ADC Document 52-5 Filed 09/17/20 Page 7 of 8



First Data                                                                                                                                                                                                                                    EXHIBIT A


                                                                              irnprovement Action Plan (IAP)

Employen First Name:- Terri                                                                                                                            Employee            Last Narne: Cowym

Employee ID#                                 188273                                                                                                    Department Chage%CK Respr/se Ce                                                         et


Employee Title.                              Semor Contact Center                                %p                                                    Location            Hageryown
CorrectWe Actlara Type: Conoact                                                                                                                        Manager/Supervaor Dawn                                        Rowe

CorteeUve Action Leve½ 90 Day                                                                                                                          Date lAP Created                  July 26, 2015
Consulted with ER Partner: Ar net½ Wooo



introductory Statement-
L         M       Fut Data eg, as al 0;cer                                      reoc ak,                                    TU   .. wide                                      r'          t   .
                                                                                                                                                                                                      to   eg y c' En                     6
                                                                                                                                                                                                                                                          .




              OWssione                       o' at i basee                    no we en                                       a T-A nLi                                ew                                y cos ane > o"Du
                                                                                                                                                                                                       OC.;                                                       '

                                                                                                                                                                n
                                                                                                                                                                                                  ¡

                M au                l          5 , a cn                       ve                 1                                   ,7        i
                                                                                                                                                       mar     e    cud., bom
                                                                                                                                                                     O                            ee r.  ;4e-B al caldince
                                                                                                                                                                                                                     f




                      cias                   Sy;Se                 Leer                               inã          f
                                                                                                                           -1            1.-           fy.    -nara  eety:oí                      be emerchipoelocen


                      carge      rwtref¾:Un                                                      agtletriops:
                  *        Not ce rp utely Urr                                       n                    c       seem                         7 o,e
                  «        W:I                         wt DPg i
                  a        O    I                      or ær.e a oë       E

                  •        Rekasmg cans prematu                                                  ly
                  4
                           9-9 g ylhewusty
                                     p^GleineC"']d
                                                                                                 reo d'                             --             ,         mata
                  a        6   ng\                                                                            if            T-'sair                           LL,ÁNT½'as,2L
                  a        Ñ,ESUMS1 1I16000W¾                                                         D       'ABf                             d                     ebí3r
                  .        Pä,W ; crm; DNo? Uw          6
                                                                                                              n
                  4        ATREŒd¾e?ËWT                                            Li                             D-k_.LSrc                                         3500

                      esea                     rd Iar,    -:                                          bros9                                                         ornay"ave herernpb                                   u       r'Darna Jed
house                 of the                  gave tréan T                    ::et                    u me

V ed          t       n,   a"                      1    Care (Boance                 e,          Ca                             sac                             ce            e         ML.s                                         e·
                                                                                                                                                                                                                                     de manngt
atd Umes, are                                 De            d to    ro        d, N                rvy                                                                        awy te           av            e                     og me              r


coaWomi                                       n             onceen?           Unas                                                                                           ,,,        ,en                f                     erst we
rrreikapk                                yt            fredada            ancrdie                                                                                              >e       :,x           _tr                             Lery
     et   Pjm*rearade                                  dywito     194,                       an1                                                         a.vom spesc;W     d--                                                   e    pnane              n a
CCOM Pterem                             to n a              dh yce kpe                       ma tro                        o                         en a t% .1 e      ,   oc r                                              e   jered              to
ir e,.e               pur
                       en e a aoca       ,   -;-                                         ·


                                                                                             e    ok      4            "                              r:  Tue e,bun  aver   are                                          ,ee bebw as ;.91
as a    you r si a: h trrea se Yo                                                            are bana                           e                  a on an evavey    t A  MS P      i                                    or 90        cap
beg nrnr; Ju  3 2:2 unni Oc'obe                                                                       25¾

  Terri, Mure engc÷rowd to mese ab                                                               e   rnenhaned aovas  ad be caredemd a welon                                                                                  i90                   Daa       a

 Coce o' Condad and (9 90 day    p                                                                   mandom     Ran a a resut ¾rtner dopirary                                                                                asci              o     te .E
 le    Dag terminact WW be neænsa




                                                                                                                                                                                                                                                     EXHIBIT

                                                                                                                                                                                                                                     IS
                                                                                                                                                                                                                                                         &


                                                                                                                                                                                                                         PLTF EEOC-0171
           Case 1:19-cv-02565-ADC Document 52-5 Filed 09/17/20 Page 8 of 8

                                                     O                                                                         O
First Data.
Detail of issue(s)
Problem/Business impact
A recorded cafrom July 10, 2016 was seen,torwJ as pad of your o 004 y quaky goring,                                                          Dung      Ns cal
you Lecame argumentaeve w th the C tert then Tsecure:Ma the cab    Recare og 10
912 74005967000¥51

Expectation/SMART Goal
    Ten                                                    w* r     gi oc the Decce handle an of the cah
        you are expected to be aaanb e to aus O Guen3
rete  ved  and rol cre,a   rely disconñeot er:¡::o o   You we a so speced to ironeodely recor' any
carcens    with your phore or headset nd foreton ng poseny        fou are also e>pected to troprose ard
me man improvement in gotr can harchng rk vs We wa meet on a wer kly basîs at 10 30am every
Thursday sarttrg August 13 2015 D ong ihFsa meen p we Mi 'eran                a moor y cai and d scuss ry
opp:,r,upos that may anse loese rneeU g are a heca rauense wp i foe are unable to raw a
schedug roeetmg time 4 ,s your respa tuy to woone,J               Furthe- 6.steces of ca:I a¿c dance or
                                                                                                -




unp essionalism may reut m ivitner       carrec    : am on      ey terr,rata,


IAP Poliev and Restrictions:
This improvernent Acfon Plan wm remam in 60ect for 93 days  ThC cœurrent ard your progress wll De
reviewed penodicafy donng the t me Dened if al a-y trne du+1g thus period you have faned to meet the
above ob,ectves, your emacymert may be term oated if you consistently rneet the above objecWes for the
entM length ci the pia,, 'nis imprommed Acdo, man wf be d÷:ortnoed in aad Son, you must soska
imcreved performarce an the fabre Fallure to meet and resen te ob:ecLves of this plat or other
pedermance asces occwnng at any Ume cur ¶ or Wter this pi:P wM resul in further correcLve ac¾an upto
and Locluing the immedtate termmaton of your emiplogne, During and after this plan, your
employment remains at wlli and either you er the company can terminate your ernployment for any
reason,

A     erndlyee cm       a   cur'eut           i,p,:vë         ned Acto, Ha,       til                 y
                                                                                                          not be FM Me   fer       a   r,eot «rc:ene

Adddvaly, you          cannet post fa otoe' osa ors or                       De   wr:               ed derng the terrn         J   your plan

Fraly. Tunion Assatance               is       genere         y not ave   at eb     any e            phyce     cn an ¡AP       pan     ai any   poet duchg ther
ec-rse ento iment

Statement of Understandinq:
I   undeañand that my         s   gnaiare           is   acknoMed;ement ihm Mve de:     i                      see \Ns occurrent wth rey crage'
have read er:d understand the docualent anc rew ze timt                                     i
                                                                                                rum       p-iœd my pes en , jeocady Desde the
                                                                                                                           t




course of ac601 that w be taken tí am unade t ase; o      l                                         L¿    mee them expecialons     have     n gwe,
a copy for my recorda




                                      '
                                                                      '
Ma ager           Signature                                       O                                               3a:e



          :es goed - lAP P ov so                    rg
           i Copy to Emotope
           2    Coor to Ma,ager       F       ie
           3    Copy to the MRSC          -
                                                   Fad 8774t?4719 oremáli                                 glutionaghArmidainem


                                                                                                                                                        2|Page




                                                                                                                                             PLTF EEOC-0172
